Title: To Thomas Jefferson from Robert R. Livingston, 17 March 1801
From: Livingston, Robert R.
To: Jefferson, Thomas



Dear Sir
ClerMont 17th. March 1801

I not long since did myself the honor to inform you of the discovery of some bones near the surface of the earth in the Western parts of this State. of these I have as yet been able to obtain no description. by the polite attention however of Judge Williamson I have in my possession three very remarkable teeth which are evidently the dentis incisores of some enormous carnivourous animal. two of them from their shape & exact similarity to each other I believe to be the Lower front teeth. I am induced to think from the extream inequality of their surfaces that they belonged to the Mammoth in which particular they greatly resemble those grinders that have hither to been attributed to that animal—If so they conclusively esstablish your opinion and docr. Hunters—& prove beyond contradiction that he was carnivourous—Not having a safe conveyance at present I only send you a drawing of them & will retain the originals till I can transmit them to you & thro’ you to the philosophical society to whom also the drawings may be of use if they should wish to have them engraved—
These teeth were in part covered with a crust of calcarious earth which had nearly acquired the hardness of limestone & to this we may in some sort attribute their preservation—They have the following remarkable peculiarities—
1st. Their Size—2d the smallness of the root—3d. their structure which I shall notice—The drawing will show the two first & the  extream inequality of their upper surface better than words. as well as that of the two sides—but it can not so well deliniate other circumstances in their formation in which they differ from those of any known animal—The outward & inner coat is composed of very strong bone which in its appearance exactly resembles unglazed China the polish (if it ever had any) may have been destroyed by the calcarious coating—each of these is somewhat more than 1/13. of an inch in thickness the inner being somewhat thicker than the outward coat. these are seperated by two other lamina of the same nature & thickness between each of which & between them & the two external coats there has originally been a space either entirely empty or filled with some soft substance which time has destroyed, the intervals being now filled by the same calcarious earth which adheres to the outside—These intervals are irregular owing to the shape of the ivory. Their dimensions & form will be assertained from the drawings which are exactly of the size of the originals—The Surface of the teeth differ then from those of all other animals in not being covered with enamel if this space was not filled then the teeth must have had the effect of four rows of cuting teeth & the wounds they gave have been the most dreadful in nature—But as it is evident, from the compartive smallness of the root (see the drawing) which is perfectly preserved & in no part rotted off that these teeth were the first & designed to be shed I am inclined to believe that their surface was covered with flesh the vessels for the maintenance of which passed thro’ their intervals—This was absolutely necessary to preserve the mother from the otherwise too sharpe teeth of her gigantic ofspring—This Idea is also confirmed by the extream sharpness of the teeth even now they not carrying with them the smallest mark of their having ever been used. indeed without a firmer support in the jaw than they appear to have had it must have been impossible to have used them either in browsing or holding their prey. so that I believe that they were only designed to close & form the mouth till they were replaced by stronger teeth when we consider the prodigous size of this mouth something of this kind will be found absolutely necessary if the lips in any sort resembled those of other carnivourous animals which in them are generally thin & movable—you will also observe Sir that the inner surface is much shorter than the outward one so that if the upper teeth had the same form they must have projected considerably, from a perpendicular—Viewing them then as the first teeth what must have been the size of the Animal to which they belonged when he had arrived at Maturity? taking into accont only their superficial measure above the gums  (even of these infant teeth) they are more than thirty times the size of a lions of full age—they are twenty times larger than those of a horse in his prime if no attention is paid to the roots of the teeth in either animal, or to the superior thickness of these—Calculations upon these data would almost lead us to credit the tales of Stalembergh relative to the Russian Mammoth
These teeth however if they belonged to the Mammoth prove not only that he was carnivourous but that he had no trunk & of course if his imense volume is taken into consideration that he must have had some substitute for it—This could only be found in his claws or forefeet—which appear from the bones lately dug up in this state to have been formed like that of the racoon Docr Graham whose accurate discount, made at my request, & which I have done myself the honor to send you informs us that the metatarsal bones are six or seven inches long which with the length of the phalanges of which several are found evince this fact—Add to this that the radius & ulna are articulated laterally as in man & those animals whose arm has a considerable rototary motion which motion is also to be inferred from the Articulation of the shoulder bones of the same skeleton. Nothing conclusive as to the number of claws have yet been determined. After these discoveries I think it can hardly be doubted that a carnivorous animal who was larger than the Elephant once subsisted in America & probably in the northern parts of the old world. That he had tusks but no hornes that his forefeet were so formed as to be a substitute for hands or a trunk.—
A vivid imagination may conclude from these discoveries that the animal was either shaped like a Baboon or a bear. perhaps however it would be wisest to restrain its fervor, till the researches now on foot, & which we have reason to conclude will be crowned with success, shall give us more decided data to go upon.
That this Animal is extinct we have reason to belive & certainly to wish—The whole of our Country being continualy traversed by tribes of hunters, & the greater part of it being uncovered by wood, an animal of such enormous bulk, & who would have too much confidence in his own strength, to fly at the approach of man, could hardly during the course of time in which we have had an intercourse wh. the aboriginal natives have concealed himself from their view, or our information. We should I think have had at least some more perfect traditions of him, or some such circumstances relative to him as those you have collected & which so strongly tend to establish the present existance of the Megalonyx—An animal which appears at no  time to have been so numerous as the Mammoth—the bones of but one of these having been yet discovered, while the traces of the Mammoth are innumerable—
Why Sir since the earth itself is undergoing perpetual changes should we find a difficulty in believing that Nature may form animals fitted for the different situations in which they are placed by those changes or without going quite so far why may we not admit the extinction of one animal to be necessary to the increase of another better adapted to the present circumstances of the earth—Many animals if not extinct have been so altered by the labour of man that the original stock can not now be traced by the most industrious naturalist—Where for instance is the dunhill fowl to be found except amidst the habitations of men—And it requires some ingenuity to trace many of kinds of domestic pegions from any Stock now roving in our woods—There was a period when the existance of a very powerful carnivourous animal was necessary in America—The Moos the Bison & the Elk greatly over matched the wolf, or even the Jaguar of this country. A young Bison at New York was bated by 12 stout Bull dogs whom he beat off & destroyed with his hornes & his heels with the utmost facility not one of them having been able to fasten upon him—
In all parts of the globe providence has provided some means to prevent the degeneracy & perhaps the destruction of gramivorous animals that would be consequent on their multiplication beyond their regular means of subsistance. This useful purpose was probably effected in America by the Mammoth & the Megalonix whose strength was adapted to their prey while perhaps their mutual rivalry prevented the too great increase of either. When a race of Savage men were transplanted into our forests they were no longer necessary, on the contrary they were calculated to check the increase of a more noble animal—And we learn from you that the Indians assign as a reason for the destruction of the Mammoth the havoc that he made among the Bison & the deer that the great man above designed for the support of his red Children. And do we not Sir see in the gradual but certain anihilation of those very red Children something like a similar dispensation of providence. No attempts to cultivate or soften their manners have succeeded—No arts can assimilate them to civilized man formed to wander in the forest they die at the approach of that new race that were created to cultivate the earth—And in less than 1000 years the existance of an Aboriginal American will not be less problematical than that of the Mammoth

I am Dr Sir with the sincerest Attachment & most perfect respect & essteem &c

RRL

